
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.11


EMPLOYMENT AGREEMENT


        This AGREEMENT made as of the 1st day of January, 2004 by and between
ROBERT L. GILLELAND, an individual residing at 61 James Towne Court, Baton
Rouge, LA 70809 (the "Executive"), EDGEN ALLOY PRODUCTS GROUP, L.L.C., a
Louisiana limited liability company (the "Company"), and EDGEN CORPORATION, a
Nevada corporation ("Parent").

W I T N E S S E T H

        WHEREAS, the Executive serves as the President of the Company, which is
a wholly-owned subsidiary of Parent; and

        WHEREAS, Parent and the Company seek to utilize the Executive's
knowledge, experience, talents and abilities and desire to employ the Executive
as the President of the Company, and the Executive desires to be so employed,
subject to the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto intending to be legally bound hereby agree as follows:

        1.    Employment.    Subject to the terms and conditions hereinafter set
forth, the Company and Parent hereby agree to employ the Executive, and the
Executive hereby agrees to serve as the President of the Company, effective on
January 1, 2004. The Executive agrees to perform such services customary to such
office as shall from time to time be assigned to him by the Board of Directors
of Parent (the "Board of Directors") and/or by Parent's Chief Executive Officer,
or his designee (collectively the "Chief Executive Officer"). The Executive
further agrees to use his best efforts to promote the interests of the Company
and of Parent, and to devote his full business time and entire energies and
skill to the business and affairs of the Company and of Parent in accordance
with the directions and orders of the Board of Directors and/or the Chief
Executive Officer; provided, however, that it shall not be a violation of this
Agreement for the Executive to serve on corporate, civic, or charitable boards
or committees or manage personal investments, as long as such activities do not
interfere in any substantial respect with the Executive's responsibilities
hereunder.

        2.    Term of Employment.    The Executive's "Employment Term" pursuant
to this Agreement shall commence on the date hereof (the "Effective Date") and,
unless terminated earlier pursuant to Section 4 hereof, shall terminate upon the
first anniversary of the Effective Date; provided, however, that the Employment
Term shall automatically be extended on a day-by-day basis (so that the
remaining term shall always be one (1) year) unless either the Company or the
Executive elects not to renew such term by giving written notice (an "Employment
Expiration Notice") thereof; provided, further, however, that if the Executive
is terminated pursuant to Section 4 below, there shall be no automatic daily
renewal of the Employment Term. The Employment Term shall terminate on the one
(1) year anniversary of the date of receipt of the Employment Expiration Notice
by the Employee or the Employer, as applicable.

        3.    Compensation and Other Related Matters.    

        3.1.    Base Salary.    As compensation for the services rendered by the
Executive hereunder, the Company shall pay, or shall cause to be paid, to the
Executive during the Employment Term, and the Executive shall accept,
compensation at the rate of Two Hundred Ten Thousand, Seventeen Dollars
($210,017) per annum (the "Annual Base Salary"). The Company's obligation to pay
the Annual Base Salary shall begin to accrue on the Effective Date and shall be
paid in accordance with the Company's customary payroll practices which are in
effect from time to time during the Employment Term. The Annual Base Salary may
be increased at any time during the Employment Term by recommendation of the
Chief Executive Officer to the Board of Directors. The Executive's Annual Base
Salary shall be subject to all applicable withholding and other taxes.

--------------------------------------------------------------------------------



        3.2.    Annual Bonus.    In addition to the Annual Base Salary set forth
above, during the Employment Term, the Executive shall be entitled to receive an
annual bonus (the "Annual Bonus") in the amount and calculated in the manner set
forth on Schedule A annexed hereto. The Annual Bonus shall be payable by the
Company to the Executive with respect to each year ending on December 31 by
March 15 of the following year.

        3.3.    Other Employment Benefits.    During the Employment Term, the
Executive shall be entitled to the following employment benefits:

        (a)   Four (4) weeks of paid vacation in each fiscal year of the Company
while the Executive is employed hereunder one (1) week of which, if not used by
the Executive in any given fiscal year, may be carried over to the next fiscal
year; provided, that the Executive shall not have more than five (5) weeks of
paid vacation in any given fiscal year as a result of such carry over and sick
leave in accordance with the Company's policies from time to time in effect for
executive officers of the Company; provided, that, as provided herein, vacation
and/or sick leave time not used in any year may not be carried over or
transferred from one year to another or converted to cash, except in a year in
which there is a Change of Control (as hereinafter defined) where the Executive
is no longer employed;

        (b)   participation, subject to qualification requirements, in medical,
life or other insurance or hospitalization plans and long-term disability
policies which are presently in effect or hereafter instituted by the Company
and applicable to its executive officers generally;

        (c)   participation, subject to classification requirements and
continued maintenance thereof by the Company in other employee benefit plans,
such as pension and profit sharing plans, which are from time to time applicable
to the Company's executive officers generally; and

        (d)   an automobile allowance of One Thousand Two Hundred Dollars
($1,200) per month, which shall be used by the Executive to cover all lease and
insurance payments with respect to one automobile of the Executive's choice for
business purposes. The Company shall reimburse the Executive, upon the
presentation of appropriate receipts, for all maintenance, repair and gasoline
costs incurred by the Executive in connection with the use of such automobile;
provided, that such costs are directly related to the performance by the
Executive of his obligations to the Company hereunder.

        3.4.    Expenses.    During the Employment Term, the Executive shall be
entitled to receive prompt reimbursement from the Company of all travel,
entertainment and out-of-pocket expenses which are reasonably and necessarily
incurred by the Executive in the performance of his duties hereunder; provided
that the Executive properly accounts therefor in accordance with the Company's
policies as in effect from time to time and such expenses are approved by the
Chief Executive Officer.

        4.    Termination.    

        4.1.    Disability.    In the event that at any time during the
Employment Term, the Executive, due to physical or mental injury, illness,
disability or incapacity, including "disability" within the meaning of the
disability plan(s) which the Company then has in effect entitling the Executive
to benefits thereunder ("Disability"), shall fail to perform satisfactorily and
continuously the duties assigned to him and the services to be performed by him
hereunder for a period of three (3) consecutive months or for a non-consecutive
period of five (5) months within any twelve (12) month period, the Company may
terminate his employment for Disability upon not less than thirty (30) days
prior written notice by delivery of a Termination Notice (as defined below) to
the Executive.

2

--------------------------------------------------------------------------------



        4.2.    Death.    The Executive's employment shall terminate immediately
upon the death of the Executive.

        4.3.    Cause.    The Company may, at any time and in its sole
discretion, terminate the Executive's employment for Cause (as herein defined)
by delivery to the Executive of a Termination Notice specifying the nature of
such Cause, effective as of the date (such effective date referred to herein as
a "Termination Date") of such Termination Notice. For purposes hereof,
termination for "Cause" shall mean (i) a conviction of, a plea of nolo
contendere, a guilty plea or confession by the Executive to an act of fraud,
misappropriation or embezzlement or to a felony; (ii) the commission of a
fraudulent act or practice by the Executive affecting the Company and/or Parent;
(iii) the willful failure by the Executive to follow the directions of the Board
of Directors or the Chief Executive Officer; (iv) the Executive's habitual
drunkenness as determined in the reasonable discretion of the Board of Directors
or use of illegal substances; (v) the material breach by the Executive of this
Agreement or (vi) an act of gross neglect or gross or willful misconduct that
relates to the affairs of the Company and/or Parent which the Board of Directors
of the Company in its reasonable discretion deems to be good and sufficient
cause; provided, that the Executive shall receive a Termination Notice with
respect to a termination for Cause pursuant to subsections (iii), (v) and/or
(vi) hereof and the Executive shall have the thirty (30) days following his
receipt of the Termination Notice to cure the breach specified therein prior to
his employment being terminated for Cause pursuant thereto.

        4.4.    Voluntary Termination by Company.    The Company may, at any
time, and in its sole discretion, terminate the employment of the Executive
hereunder for any reason other than for Cause by the delivery to the Executive
of a Termination Notice, effective as of the date of such Termination Notice.

        4.5.    Termination by Company in Conjunction with a Change of
Control.    For purposes of this Agreement, a "Change of Control" means the sale
of Parent whether by, merger, consolidation, recapitalization, reorganization,
sale of securities, sale of assets or otherwise in one transaction or a series
of related transactions to a person or persons (other than to Harvest Partners
III, LP. or to any person, persons or entities affiliated therewith), pursuant
to which such person or persons (together with its affiliates) acquires
(i) securities representing at least a majority of the voting power of all
securities of Parent, including securities convertible, exchangeable or
exercisable for or into voting securities of Parent, assuming the conversion,
exchange or exercise of all securities convertible, exchangeable or exercisable
for or into voting securities or (ii) all or substantially all of the
consolidated assets of Parent. The Company may terminate the employment of the
Executive hereunder in conjunction with any Change of Control in accordance with
Section 5.6 hereof by delivery to the Executive of a Termination Notice (as
defined above), effective as of the date stated in the Termination Notice.

        4.6.    Executive's Resignation for Good Reason.    After a Change of
Control, the Executive may terminate his employment for Good Reason in
accordance with Section 5.6. For purposes hereof, "Good Reason" shall mean,
without the Executive's consent: (i) the assignment to the Executive of any
duties inconsistent in any material respect with the Executive's position
(including status, offices, duties and reporting relationships), authority,
duties or responsibilities as contemplated by Section 1 hereof, or any other
action by the Company which results in a significant diminution in such
position, authority, duties, or responsibilities, excluding any isolated and
inadvertent action not taken in bad faith and which is remedied by the Company
within ten (10) days after receipt of notice thereof from the Executive;
(ii) any failure by the Company to comply with any of the provisions of
Section 3 hereof other than an isolated and inadvertent failure not committed in
bad faith and which is remedied by the Company within ten (10) days after
receipt of notice thereof from the Executive; (iii) the Executive's being
required to relocate to a principal place of employment more than fifty
(50) miles from his principal place of employment with the Company

3

--------------------------------------------------------------------------------






as of the Effective Date or (iv) delivery by the Company of a notice
discontinuing the automatic extension provision of Section 2 hereof.

        5.    Compensation During Disability and Upon Termination.    During a
Disability Period (as herein defined) or upon the termination of the Executive's
employment hereunder, the Executive shall be entitled to the following benefits:

        5.1.    Disability.    During any period (the "Disability Period") that
the Executive, due to Disability fails to perform satisfactorily and
continuously the duties assigned to him and the services to be performed by him
hereunder, the Company shall continue to pay to the Executive the Annual Base
Salary (as in effect at such time) in accordance with the provisions of
Section 3.1 hereof, less any compensation payable to the Executive under the
applicable disability insurance plan(s) of the Company during such Disability
Period. Thereafter, if the Executive's employment hereunder is terminated
pursuant to Section 4.1 hereof, the Company shall have no further obligations
hereunder after the Termination Date other than the payment of (a) the Annual
Base Salary (as in effect during the year of such termination) payable in
accordance with the Company's customary payroll practices (less any compensation
payable to the Executive under the applicable disability insurance plan(s) of
the Company), for the twelve (12) month period immediately following the
Termination Date and (b) the Executive's pro rata portion of the Annual Bonus
due pursuant to Section 3.2 hereof for the calendar year in which such
termination occurs (based upon the number of days during such year that the
Executive was employed over 365 days prior to termination), payable on the same
date as such Annual Bonus would have been payable for such year pursuant to
Section 3.2 hereof had the Employment Term not been so terminated.

        5.2.    Death.    If the Executive's employment is terminated pursuant
to Section 4.2 hereof as a result of the Executive's death, the Company shall
have no further obligations hereunder after the date of the Executive's death
other than the payment to the Executive's estate, legal representative, heirs or
other beneficiaries of (a) the Annual Base Salary (as in effect during the
calendar year of such death) payable in accordance with the Company's customary
payroll practices, for the twelve (12) month period immediately following the
date of the Executive's death, and (b) the Executive's pro rata portion of the
Annual Bonus due pursuant to Section 3.2 hereof for the calendar year in which
such death occurred (based upon the number of days during such year that the
Executive was employed over 365 days prior to death), payable on the same date
as such Annual Bonus would have been payable for such year pursuant to
Section 3.2 hereof had the Employment Term not been so terminated.

        5.3.    Cause.    If the Executive's employment is terminated by the
Company for Cause pursuant to Section 4.3 hereof, the Company shall have no
further obligations hereunder after the Termination Date other than the payment
to the Executive of the Annual Base Salary accrued and unpaid through the
Termination Date. The Company shall not be obligated to make any bonus payments
to the Executive pursuant to Section 3.2 hereof for the calendar year in which
such termination occurs or to provide any of the benefits set forth in
Section 3.3 of this Agreement after the Termination Date, except as may be
required by applicable law.

        5.4.    Voluntary Termination by Company.    If the Company voluntarily
terminates the Executive's employment hereunder pursuant to Section 4.4 hereof,
the Company shall have no further obligations hereunder after the Termination
Date other than the payment of (a) (i) one (1) year of the Annual Base Salary
(as in effect during the year of such termination) payable in accordance with
the Company's customary payroll practices, and (ii) at no greater out-of-pocket
expense to the Company than incurred prior to termination, the Company-sponsored
medical and health benefits (or the reimbursement of COBRA premiums) previously
made available to the Executive, but only to the extent permitted by such
policies or plans, or as otherwise required by law, and (b) the Annual Bonus due
pursuant to Section 3.2 hereof for the calendar year in which

4

--------------------------------------------------------------------------------






such termination occurs, payable on the same date as such Annual Bonus would
have been payable for such calendar year pursuant to Section 3.2 hereof had the
Employment Term not been so terminated.

        5.5.    Termination by Executive.    If at any time during the
Employment Term, the Executive terminates his employment with the Company and
Parent for any reason whatsoever other than Good Reason pursuant to Section 4.6
hereof, the Company shall have no further obligations hereunder after the
Termination Date other than the payment to the Executive of the Annual Base
Salary accrued and unpaid through the Termination Date. The Company shall not be
obligated and shall be released from all obligations to make any bonus payments
to the Executive pursuant to Section 3.2 hereof; if any, for the calendar year
in which such termination occurs, or to provide any of the benefits set forth in
Section 3.3 of this Agreement after the Termination Date, except as may be
required by applicable law.

        5.6.    Termination in Conjunction with a Change of Control.    If
(a) the Company terminates the employment of the Executive hereunder in
conjunction with any Change of Control, pursuant to Section 4.5 hereof; (b) the
Company or any successor entity thereto terminates the employment of the
Executive without Cause within six (6) months of any Change of Control; or
(c) the Executive terminates his employment for Good Reason within six
(6) months of any Change of Control, the Company, or any successor entity
thereto, shall have no further obligations hereunder after the Termination Date
other than (i) the payment of one (1) year of the Annual Base Salary (as in
effect during the year of such termination) payable in accordance with the
Company's customary payroll practices; (ii) the payment of the Annual Bonus due
pursuant to Section 3.2 hereof for the calendar year in which such termination
occurs, payable on the same date as such Annual Bonus would have been payable
for such calendar year pursuant to Section 3.2 hereof had the Employment Term
not been so terminated; provided, however, the Annual Bonus for the calendar
year in which such termination occurs, shall be pro rated, based on the number
of days the Executive was employed (less any Disability Period) over 365 days;
and (iii) at no greater out-of-pocket expense to the Company than incurred prior
to termination, the Company shall pay for twelve (12) months the premiums for
Company-sponsored medical and health benefits (or the reimbursement of COBRA
premiums) previously made available to the Executive, but only to the extent
permitted by such policies or plans, or as otherwise required by law; however,
if the Executive becomes eligible for coverage under any other medical and
health policy after termination of employment, or is, or becomes covered by any
other medical and health policy the Company's obligation to pay the premiums due
by the Executive for Company-sponsored medical and health benefits shall cease
immediately. Notwithstanding the foregoing, in the event that the Executive, or
any of his Affiliates (as defined below), participates in any Change of Control
transaction as an equity participant and/or as a purchaser of securities or
assets and, immediately after the consummation of the Change of Control
transaction remains, or within six (6) months of such transaction, becomes
actively involved in the operation of the Company, Parent or any successor
entity thereto as an officer, director or employee, the provisions of this
Section 5.6 shall terminate and be of no force or effect. An "Affiliate" shall
mean an individual, a corporation, an association, a joint venture, a
partnership, a limited liability company, an estate, a trust, an unincorporated
organization and any other entity or organization, governmental or otherwise
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with the Executive.

        6.    Confidentiality.    The Executive acknowledges that it is the
policy of the Company and Parent to maintain as secret and confidential all
Confidential Information (as defined herein). The parties hereto recognize that
the services to be performed by the Executive pursuant to this Agreement are
special and unique, and that by reason of his employment by the Company both
before and after the Effective Date, the Executive will acquire, or may have
acquired, Confidential Information. The

5

--------------------------------------------------------------------------------



Executive recognizes that all such Confidential Information is and shall remain
the sole property of the Company and Parent, as applicable, free of any rights
of the Executive, and acknowledges that the Company and Parent have a vested
interest in assuring that all such Confidential Information remains secret and
confidential. Therefore, in consideration of the Executive's employment with the
Employer pursuant to this Agreement, the Executive agrees that at all times from
after the Effective Date, he will not, directly or indirectly, disclose to any
person, firm, company or other entity (other than Parent or any of its
Affiliates (for the purposes of this Employment Agreement, the term
"Affiliate(s)" means Parent, its successor(s), any direct or indirect subsidiary
of Parent or its successor(s), or any division of a subsidiary)) any
Confidential Information, except as required in the performance of his duties
hereunder, without the prior written consent of the Company or Parent, as
applicable, except to the extent that (i) any such Confidential Information
becomes generally available to the public, other than as a result of a breach by
the Executive of this Section 6, or (ii) any such Confidential Information
becomes available to the Executive on a non-confidential basis from a source
other than Parent or any of its Affiliates or advisors; provided that such
source is not known by the Executive to be bound by a confidentiality agreement
with, or other obligation of secrecy to, the Parent, any of its Affiliates or
another party. In addition, it shall not be a breach of the confidentiality
obligations hereof if the Executive is required by law to disclose any
Confidential Information; provided that in such case, the Executive shall
(a) give the Company and/or Parent, as applicable, the earliest notice possible
that such disclosure is or may be required and (b) cooperate with the Company
and/or Parent, as applicable, at the Company's and/or Parent's expense, as
applicable, in protecting, to the maximum extent legally permitted, the
confidential or proprietary nature of the Confidential Information which must be
so disclosed. The obligations of the Executive under this Section 6 shall
survive any termination of this Agreement. During the Employment Term, the
Executive shall exercise all due and diligent precautions to protect the
integrity of the business plans, customer lists, statistical data and
compilation, agreements, contracts, manuals or other documents of the Company
and/or Parent which embody the Confidential Information, and upon the expiration
or the termination of the Employment Term, the Executive agrees that all
Confidential Information in his possession, directly or indirectly, that is in
writing or other tangible form (together with all duplicates thereof) will
forthwith be returned to the Company and/or Parent, as applicable, and will not
be retained by the Executive or furnished to any person, either by sample,
facsimile, film, audio or video cassette, electronic data, verbal communication
or any other means of communication. The Executive agrees that the provisions of
this Section 6 are reasonably necessary to protect the proprietary rights of the
Company and/or Parent in the Confidential Information and their trade secrets,
goodwill and reputation.

        For purposes hereof, the term "Confidential Information" means all
information heretofore or hereafter developed or used by Parent or any of its
Affiliates relating to the Business (as defined below), and the operations,
employees, customers, suppliers and distributors of Parent or any of its
Affiliates, including, but not limited to, customer lists, customer orders,
purchase orders, financial data, pricing information and price lists, business
plans and market strategies and arrangements, all books, records, manuals,
advertising materials, catalogues, correspondence, mailing lists, production
data, sales materials and records, purchasing materials and records, personnel
records, quality control records and procedures included in or relating to the
Business or any of the assets of Parent and/or its Affiliates, and all
trademarks, tradenames, copyrights and patents, and applications therefor, all
trade secrets, inventions, processes, procedures, research records, market
surveys and marketing know-how and other technical papers of Parent and/or any
of its Affiliates, except that notwithstanding anything to the contrary
contained herein, the term Confidential Information shall not include any such
information that is publicly known or that becomes publicly known (other than as
a result of any action on the part of, or a breach of the provisions of this
Section 6, by the Executive).

6

--------------------------------------------------------------------------------



        For purposes hereof, the term "Business" shall mean the business of
(a) distributing and selling industrial steel pipe, including large OD pipe,
heavy wall and X-grade pipe, DSAW, seamless, continuous weld, ERW pipe and
abrasive resistant pipe (mine pipe), and valves, alloy pipe, flanges and
fittings, welded fittings and flanges (high yield, stainless, exotic carbon,
chrome and low temp) per ANSI B16.9 and B16.5 (commodity lines and specials,
i.e., anchor flanges and swivel ring flanges) forged steel fittings, outlets,
pipe nipples, swage nipples, hot induction bends and Pikotek gaskets/insulation
kits, stainless steel and other nickel alloy and hastelloy pipe, valves,
fittings and flanges, including all chrome grades, (collectively, the
"Products"); (b) providing added value services to such pipe and steel Products,
including, flame cutting, sawing, welding, sandblasting, priming, top coat
painting, epoxy applications and end finishing, and conversion of pipe to other
components or products; (c) entering into joint venture, partnership or agency
arrangements relating to the sale or distribution of surplus stainless steel
pipe, fittings and flanges, but excluding value-added services if not sold as
part of the Products; and (d) any endeavor entered into by Parent or any
Affiliates after the signing of this agreement, but before termination of the
employment of the Executive.

        7.    Noncompetition; Nonsolicitation.    (a) The Executive agrees that,
during the Employment Term and for the period during which the Executive
receives compensation pursuant to Section 5.4 hereof (to the extent applicable),
whichever is greater (such period being referred to herein as the "Initial
Noncompete Period") (A) the Executive will not own or control any business that
competes, directly or indirectly, with the Business or is otherwise engaged in
activities competitive with the Business, in each and every area where the
Company is engaged in the sale and/or distribution of the Products (a "Competing
Business") on the date the Executive's employment is terminated hereunder,
including, without limitation, the State of Texas and each and every parish
throughout the State of Louisiana specified on Schedule B hereto, (B) the
Executive will not, directly or indirectly, whether for himself or on behalf of
any other person (or affiliate), engage in, own, manage, operate, provide
financing to, control or participate in the ownership, management or control of,
or be connected as an officer, employee, partner, director, or otherwise with,
or have any financial interest (whether as a stockholder, director, officer,
partner, consultant, proprietor, agent or otherwise) in, or aid or assist anyone
else in the conduct of, any business, that competes, directly or indirectly,
with the Business or is otherwise engaged in activities competitive with the
Business, in each and every area where the Company is engaged in the sale and/or
distribution of the Products on the date the Executive's employment is
terminated hereunder, including, without limitation, the State of Texas and each
and every parish throughout the State of Louisiana specified on Schedule B
hereto, or (C) the Executive will not, either personally or by his agent or by
letters, circulars or advertisements, and whether for himself or on behalf of
any other person, company, firm or other entity, canvass or solicit, or enter
into or effect (or cause or authorize to be solicited, entered into or
effected), directly or indirectly, for or on behalf of himself or any other
person, any business relating to the sale and/or distribution of any Products
from any person, company, firm or other entity, who is, or has at any time
within two (2) years prior to the date of such action been a customer or
supplier of the Parent or any of its Affiliates, subsidiaries or divisions. It
is agreed that for purposes of this Section 7(a), a Competing Enterprise is only
a business entity in which the sale and/or distribution of the Products
constitutes more than 5% of that business and/or entity's overall business
revenues, and only such a Competing Enterprise shall be considered to "in any
significant manner compete with" Parent or its Affiliates. Notwithstanding the
foregoing, the Executive's ownership of securities of a public company engaged
in competition with the Company not in excess of 5% of any class of such
securities shall not be considered a breach of the covenants set forth in this
Section 7(a) above.

        (b)   The Executive agrees that, at all times from after the Effective
Date and for (i) a period of twelve (12) months following the date of
termination of the Executive's employment with Parent and the Company, or
(ii) the period during which the Executive receives compensation pursuant to
Section 5.4 hereof (to the extent applicable), whichever is greater, the
Executive will not, either personally or by his agent or by letters, circulars
or advertisements, and whether for himself or on

7

--------------------------------------------------------------------------------



behalf of any other person, company, firm or other entity, (A) seek to persuade
any employee of Parent or any of its Affiliates, subsidiaries or divisions to
discontinue his or her status or employment therewith or seek to persuade any
employee or former employee to become employed or to provide consulting or
contract services in a business or activities competitive with the Business; or
(B) solicit, employ or directly or indirectly cause to be solicited or employed,
or engage, directly or indirectly, the services of any employee or former
employee of Parent or any of its Affiliates.

        (c)   Notwithstanding anything to the contrary contained herein, the
Initial Non-Compete Period referred to in Sections 7(a) and (b) above may be
extended for two (2) successive periods of one (1) year each following the
expiration of the Initial Non-Compete Period and the restrictions set forth in
Section 7(a) and (b) above shall remain in full force and effect until the
expiration of such additional one-year period(s), at the Company's option.
Should the Company elect to extend the Initial Non-Compete Period (or any
subsequent one-year period) pursuant hereto, the Company shall provide the
Executive with written notice of such extension at least ninety (90) days prior
to the expiration of each of the Initial Non-Compete Period, the first and the
second one-year periods following such Initial Non-Compete Period, as the case
may be; provided that it is understood and agreed that the Company's right to
extend for the second one-year period is dependent on the Company having
extended for the first one-year period as provided herein. In the event the
Company elects to extend the Initial Non-Compete Period (or any subsequent
one-year period) pursuant hereto, the Company shall pay the Executive, in
consideration of the agreements of the Executive not to compete with the Parent
and any of its respective Affiliates until the expiration of such extended
one-year period(s), the Annual Base Salary (as in effect during the year of
termination of the Executive's employment) in respect of each such additional
one-year period, payable in accordance with the Company's customary payroll
practices.

        8.    Inventions.    Any and all inventions made, developed or created
by the Executive (whether at the request or suggestion of the Company and/or
Parent or otherwise, whether alone or in conjunction with others, and whether
during regular working hours or otherwise) during the period of his employment
with the Company and/or Parent, which may be directly or indirectly useful in,
or relate to, the Business or the business of Parent or any of its Affiliates,
shall be promptly and fully disclosed by the Executive to the Board of
Directors, and shall be the Company's exclusive property as against the
Executive. The Executive shall promptly deliver to the Board of Directors all
papers, drawings, models, data and other material relating to any invention
made, developed or created by him as aforesaid. The Executive hereby assigns any
and all such inventions to the Company and hereby agrees to execute and deliver
such agreements, certificates, assignments or other documents as may be
necessary to effect the assignment to the Company of any and all such inventions
as contemplated by this Section 8. The Executive shall, upon the Company's
and/or Parent's request, as applicable, and without any payment therefor,
execute any documents necessary or advisable in the opinion of the Company's
and/or Parent's counsel, as applicable, to direct issuance of patents or
copyrights of the Company and/or Parent, as applicable, with respect to such
inventions as are to be in the Company's and/or Parent's exclusive property, as
applicable, as against the Executive under this Section 8 or to vest in the
Company and/or Parent, as applicable, title to such inventions as against the
Executive, the expense of securing any such patent or copyright, to be borne by
the Company and/or Parent, as applicable.

        9.    Breach.    

        9.1.        Both parties recognize that the services to be rendered
under this Agreement by the Executive are special, unique and extraordinary in
character, and that in the event of a breach by Executive of the material terms
and conditions of the obligations to be performed by him hereunder, the Company
shall be entitled, if it so elects, to institute and prosecute proceedings in
any court of competent jurisdiction, either in law or in equity, to obtain
damages for any breach of

8

--------------------------------------------------------------------------------



this Agreement, or to enforce the specific performance thereof by the Executive.
Without limiting the generality of the foregoing, the parties acknowledge that a
breach by the Executive of his material obligations under Sections 6, 7 or 8
could cause the Company irreparable harm for which no adequate remedy at law
would be available in respect thereof and that therefore upon proof of the same
the Company would be entitled to seek and obtain injunctive relief with respect
thereto.

        9.2.        In the event of a breach by the Company of the material
terms and conditions of the obligations to be performed by it hereunder, the
Executive shall provide the Company with written notice thereof, specifying the
nature of the breach, within fourteen (14) days of such breach and the Company
shall have thirty (30) days followings its receipt of such notice to cure the
breach specified therein to the reasonable satisfaction of Executive. To the
extent the Company fails to cure such breach as provided herein, the Executive
shall then be entitled, if he so elects, to institute and prosecute proceedings
in any court of competent jurisdiction, either in law or in equity, to obtain
damages for such breach. To the extent the Company fails to cure such breach as
provided herein, the non-competition restrictions set forth in Section 7 shall
terminate.

        10.    Parent's Guaranty.    Parent hereby guarantees all of Company's
obligations under this Agreement, including, but not limited to, prompt and full
payment of any and all amounts due the Executive under this Agreement.

        11.    Insurance.    The Executive acknowledges and agrees that the
Company may obtain a life insurance policy on the life of the Executive with the
Company named as the beneficiary. If the Company so elects, the Executive
covenants and agrees to cooperate fully with the Company's efforts to obtain
such insurance policy.

        12.    Conflicting Agreements.    The Executive hereby represents and
warrants to the Company that (a) neither the execution of this Agreement by the
Executive nor the performance by the Executive of any of his obligations or
duties hereunder will conflict with or violate or constitute a breach of the
terms of any employment or other agreement to which the Executive is a party or
by which the Executive is bound, and (b) the Executive is not required to obtain
the consent of any person, firm, corporation or other entity in order to enter
into this Agreement or to perform any of his obligations or duties hereunder.

        13.    Further Assurances.    The Executive hereby agrees to execute and
deliver such agreements, certificates or other documents as may be reasonably
requested by the Company which may be necessary or are required hereunder.

        14.    Miscellaneous.    

        14.1.    Successors; Binding Agreement.    This Agreement and all rights
of the Executive hereunder shall inure to the benefit of the parties hereto and
their respective heirs, personal representatives, successors and assigns;
provided, that the duties of the Executive hereunder are personal to the
Executive and may not be delegated or assigned by him.

        14.2.    Notice.    All notices and other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered personally, by registered or certified mail, postage prepaid, or
by a nationally recognized overnight courier service as follows:

        (a)   If to the Executive:

at his then current address
included in the employment records of the Company;

        (b)   If to the Company or Parent:

c/o Edgen Louisiana Corporation
18444 Highland Road


9

--------------------------------------------------------------------------------



Baton Rouge, LA 70809
Attention: President

with a copy to:

Piper Rudnick LLP
1251 Avenue of the Americas
New York, New York 10020-1104
Attention: Leonard Gubar, Esq.

or to such other address as any party may have furnished to the other parties in
writing in accordance herewith.

        14.3.    Governing Law.    This Agreement shall be governed by and in
accordance with the laws of the State of Louisiana without regard to conflict of
law rules thereof.

        14.4.    Waivers.    The waiver of any party hereto of any right
hereunder or of any failure to perform or breach by any other party hereto shall
not be deemed a waiver of any other right hereunder or of any other failure or
breach by any other party hereto, whether of the same or a similar nature or
otherwise. No waiver shall be deemed to have occurred unless set forth in
writing executed by or on behalf of the waiving party. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

        14.5.    Validity.    The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall otherwise remain in full
force and effect. Moreover, if any one or more of the provisions contained in
this Agreement is held to be excessively broad as to duration or scope, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the maximum extent compatible with applicable law.

        14.6.    Entire Agreement.    This Agreement sets forth the entire
agreement and understanding of the parties in respect of the subject matter
contained herein, and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of either party in respect
of said subject matter.

        14.7.    Headings Descriptive.    The headings of the several paragraphs
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement

        14.8.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

10

--------------------------------------------------------------------------------






        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

    EXECUTIVE:                         /s/  ROBERT L. GILLELAND      

--------------------------------------------------------------------------------

Robert L. Gilleland                         EDGEN ALLOY PRODUCTS GROUP, L.L.C.  
                      By:   /s/  DAVID L. LAXTON, III      

--------------------------------------------------------------------------------

    Name:   David L. Laxton, III     Title:   Secretary / Treasurer            
            With respect to Section 10 only                         EDGEN
CORPORATION                         By:   /s/  DANIEL J. O'LEARY      

--------------------------------------------------------------------------------

    Name:   Dan J. O'Leary     Title:   President / CEO

11

--------------------------------------------------------------------------------






ANNUAL BONUS


        A bonus for a percentage of the Executive's Annual Base Salary may
earned by the Executive based on the Parent's consolidated earnings before
interest, income taxes, depreciation and amortization ("EBITDA"). Prior to each
fiscal year, the Parent's Board of Directors will determine a targeted EBITDA
amount ("Target EBITDA") for the ensuing fiscal year. The Board of Directors
determination shall be fixed and binding on the Parent, the Company and the
Executive. For 2004, the pre-bonus Target EBITDA is $17,358,400. If 2004 EBITDA
is less than or equal to $9.0 million (the "Minimum EBITDA"), then the Executive
shall not be entitled to receive any bonus. If 2004 EBITDA is greater than the
Minimum EBITDA, then the Executive shall be entitled to receive a bonus in an
amount equal to 2% of his Annual Target Bonus for each 1% of Target EBITDA in
excess of Minimum EBITDA. For 2004, the Executive's Annual Target Bonus is
$210,017.

        In addition, the amount of any bonus earned by the Executive under the
Target EBITDA formula described above will be adjusted downward by an amount not
to exceed 20% if the Parent's working capital ratio at the fiscal year end
exceeds the target working capital ratio established by the Parent's Board of
Directors at the beginning of the fiscal year. The working capital ratio is
defined as the sum of accounts receivable and inventories divided by the sum of
trade accounts payable and accrued expenses, expressed as a percent of Parent's
consolidated sales. For 2004, the target working capital ratio is 25.5%.

        Should the actual working capital ratio exceed the target working
capital ratio, then the bonus amount shall be reduced by an amount equal to the
percentage that the actual working capital ratio exceeds the target working
capital ratio. For example, if the target working capital ratio is 30% and the
actual working capital ratio is 33%, then the bonus amount will be reduced by
10% (33% - 30% = 3%; 3% / 30% = 10%).

        Any bonus earned will be paid by March 15 of the year following the year
in which the bonus is earned.

12

--------------------------------------------------------------------------------






Schedule B

LOUISIANA PARISHES


Acadia
Allen
Ascension
Assumption
Avoyelles
Beauregard
Bienville
Bossier
Caddo
Calcasieu
Caldwell
Cameron
Catahoula
Claiborne
Concordia
DeSoto
East Baton Rouge
East Carroll
East Feliciana
Evangeline
Franklin
Grant   Iberia
Iberville
Jackson
Jefferson
Jefferson Davis
Lafayette
Lafourche
LaSalle
Lincoln
Livingston
Madison
Morehouse
Natchitoches
Orleans
Ouachita
Plaquemines
Pointe Coupee
Rapides
Red River
Richland
Sabine
St. Bernard   St. Charles
St. Helena
St. James
St. John the Baptist
St. Landry
St. Martin
St. Mary
St. Tammany
Tangipahoa
Tensas
Terrebonne
Union
Vermillion
Vernon
Washington
Webster
West Baton Rouge
West Carroll
West Feliciana
Winn

13

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT
ANNUAL BONUS
Schedule B LOUISIANA PARISHES
